DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The term “an environmental energy harvesting device” comprising of a functional language of “generating” in line 2 of claim 1,
The term “an output module” comprising of a functional language of “receiving” in line 11 of claim 1,
Please note that although the functional language is mentioned before the above mentioned terms, it is still considered as means + function because it can be read as “an environmental energy harvesting device generating …” and “an output module receiving …”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claims 2-8 are rejected because the depend upon rejected base claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “an output module” in line 11 of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Fig. 2 shows that “an output module” is defined as the box 230 and paragraph [0017] of the publication mentions that the output module may be part of the power circuit or may be a separate element in the intermittent inspection system. The figures and the specification do not teach a structure of the output module. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Examiner suggests changing the term module to a term, which shows a structure. Changing the term module to “circuit”, “outputter”, or any other suitable other terms would overcome the 112(f) and 112(b) rejections for this term. 
Claims 2-8 are rejected because the depend upon rejected base claim 1.

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art reference of Townsend (U.S. Patent No. 9,197,143) teaches a harvesting power from multiple energy sources, wherein the energy is harvested by at least three thermal energy sources 24a-24c and the power is converted and later on stored in a storage cap. Townsend does not teach the environmental energy harvesting device generates low voltage power supply and powering a nondestructive inspection sensor with a high voltage power burst by discharging the capacitor during a discharging interval following the charging interval, wherein the nondestructive inspection sensor is disposed on the surface and transmits and receives an inspection signal that propagates along or through a portion of the component when powered as mentioned in claim 1. Claim 9 is an apparatus claim wherein Townsend does not teach similar limitations as mentioned in claim one including wherein the electronic switch is to control charging and discharging of the capacitor in order to achieve two goals wherein one is while the electronic switch is open during a charging interval, the capacitor charges to at least a charge associated with a high voltage threshold using the low voltage power supply from the environmental energy harvesting device and the second goal is while the electronic switch is closed during a discharging interval following the charging interval, the capacitor discharges a high voltage power burst through the electronic switch. Townsend also does not teach a nondestructive inspection sensor connected to the electronic switch and the nondestructive inspection sensor transmits and receive an inspection signal that propagates along or through a portion of the component when powered by the high voltage power burst. Claim 16 is similar to claim 9, however, the applicant does not mention a nondestructive inspection sensor. The prior art reference of Townsend does not teach the limitations wherein the environment energy harvesting device generates low voltage power supply and an electronic switch controls charging and discharging of a capacitor in order to 1) while the electronic switch is open during a charging interval the capacitor charges to at least a charge associated with a high voltage threshold using the low voltage power supply from the environmental energy harvesting device and 2) while the electronic switch is closed during a discharging interval following the charging interval the capacitor discharges a high voltage power burst to the nondestructive inspection sensor through the electronic switch. 
The prior art reference of Jung (U.S. Patent No. 10,855,101) teaches an apparatus for harvesting energy using dual environment energy source and to extract power from an AC environment energy source, a DC harvester configured to extract power from a DC environment energy source, and a power transferrer configured to control a transfer path of power extracted from the DC harvester based on a magnitude of a voltage of the AC harvesting capacitor and a magnitude of a voltage applied from the DC harvester. Jung similar to Townsend does not teach the limitations mentioned above in claims 1, 9, and 16.
	Frenila (U.S. Patent No. 10,340,700) teaches a power regulation system for energy harvesters having lead switches. A power regulation system for energy harvesters that lacks a battery is provided. In some embodiments, the power regulation system may receive power from multiple energy harvesters that generate energy from different sources, such as wind currents and ambient light. In these embodiments, the power regulation system may selectively provide power from one or more of the energy harvesters to a load as environmental conditions change and power itself with energy from the energy harvesters. Thereby, the power regulation system may start and operate without a battery and provide power to the load over a wider range of environmental conditions. Frenila similar to Townsend and Jung do not teach the limitations mentioned in claims 1, 9, and 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salter Jr. (U.S. Pub. No. 2011/0101789) teaches an RF power harvesting circuit.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691